


EXHIBIT 10(iii)(A)(8)




EMPLOYMENT AGREEMENT


AGREEMENT made as of April 1, 2006 by and between THE INTERPUBLIC GROUP OF
COMPANIES, INC., a Delaware corporation ("Interpublic") and CHRISTOPHER F.
CARROLL ("Executive").
In consideration of the mutual promises set forth herein the parties hereto
agree as follows:
                
ARTICLE I


Term of Employment


1.01 Subject to the provisions of Article VII and Article VIII, and upon the
terms and subject to the conditions set forth herein, Interpublic will employ
Executive beginning April 1, 2006 ("Commencement Date") and continuing
thereafter, subject to termination in accordance with the provisions of Article
VII hereof. (The period during which Executive is employed hereunder is referred
to herein as the "term of employment"). Executive will serve Interpublic during
the term of employment.


ARTICLE II


Duties


2.01 During the term of employment, Executive will:
(i)    Serve as Senior Vice President, Controller and Chief Accounting Officer
of Interpublic;
(ii)    Use his best efforts to promote the interests of Interpublic and devote
his full time and efforts to their business and affairs;
(iii) Perform such duties as Interpublic may from time to time assign to him;
(iv) Serve in such other offices of Interpublic as he may be elected or
appointed to; and
(v) Report to the Chief Financial Officer of Interpublic.


ARTICLE III


Regular Compensation


3.01 Interpublic will compensate Executive for the duties performed by him
hereunder, by payment of a base salary at the rate of Four Hundred Eighty-Three
Thousand Five Hundred Dollars ($483,500) per annum, payable in equal
installments, which Interpublic shall pay at semi-monthly intervals, subject to
customary withholding for federal, state and local taxes.


3.02 Executive's compensation will be subject to periodic reviews in accordance
with Interpublic's policies. Interpublic may at any time increase the
compensation paid to Executive under this Article III if Interpublic in its sole
discretion shall deem it advisable so to do in order to compensate him fairly
for services rendered to Interpublic.


ARTICLE IV


Bonuses


4.01 Executive will be eligible during the term of employment to participate in
Interpublic's Annual Management Incentive Plan, or any successor plan, in
accordance with the terms and conditions of the Plan established from time to
time. Executive shall be eligible for a target award equal to fifty percent
(50%) of his base salary. The actual award, if any, may vary from zero percent
(0%) to two hundred percent (200%) of target, and shall be determined by
Interpublic based on Company performance, Executive's individual performance,
and management discretion.


ARTICLE V


Incentives


5.01 Interpublic will make any adjustments which may be necessary (on the terms
set forth in Executive's October 14, 2005 Letter Agreement with McCann-Erickson)
to the grant of Interpublic restricted stock received by Executive upon joining
McCann.


5.02 Beginning in 2006, and concurrent with grants to the executive team,
Executive shall participate in the Company's long-term incentive programs with a
total expected annual award value at target of Three Hundred Fifty Thousand
Dollars ($350,000). Such award shall be provided in a manner consistent with
those provided to the executive team and may comprise stock options, restricted
stock,




--------------------------------------------------------------------------------




performance-based restricted stock or another form of incentive at the
Compensation Committee's discretion. Awards will be subject to performance and
vesting terms and conditions consistent with those generally required of the
executive team.


ARTICLE VI


Other Employment Benefits


6.01 Executive shall be eligible to participate in such other employee benefits
as are available from time to time to other key management executives of
Interpublic in accordance with the then-current terms and conditions established
by Interpublic for eligibility and employee contributions required for
participation in such benefits opportunities.


6.02 Employee will be entitled to annual paid time off, in accordance with
Interpublic's policies and procedures, to be taken in such amounts and at such
times as shall be mutually convenient for Executive and Interpublic.


6.03 Executive shall be reimbursed for all reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of Interpublic provided
that Executive submits all substantiation of such expenses to Interpublic on a
timely basis in accordance with standard policies of Interpublic.


6.04 Executive shall be entitled to an automobile allowance of Ten Thousand
Dollars ($10,000) per annum, which shall cover all car-related expenses and
parking.


6.05 Executive shall be entitled to a club allowance of Five Thousand Dollars
($5,000) per annum.


6.06 Executive shall be eligible to participate in the Executive Medical Plus
Plan which includes a financial planning allowance of Two Thousand Five Hundred
Dollars ($2,500) per year.


6.07 Executive shall participate in Interpublic's Capital Accumulation Plan,
with an annual contribution of Fifty Thousand Dollars ($50,000).


6.08 Nothing in this Agreement shall restrict the ability of Interpublic to
change or terminate any or all of its employee benefit plans and programs from
time to time; nor shall anything in this Agreement prevent any such change or
termination from affecting Executive.
    
ARTICLE VII


Termination


7.01 Interpublic may terminate the employment of Executive hereunder at any time
and for any reason by giving Executive written notice specifying a termination
date. In such event, Executive's employment hereunder shall terminate on the
date specified in such notice and Interpublic shall thereafter pay him in
accordance with the following:
(i)    If such termination occurs within the first eighteen (18) months of this
Agreement, Interpublic shall pay Executive his annual base salary for a period
of eighteen (18) months from the date of termination, plus an amount equal to
his target award under Section 4.01 of this Agreement for the year in which
termination occurred;
(ii)    If such termination occurs after the first eighteen (18) months of this
Agreement, Interpublic shall pay Executive his annual base salary for a period
of twelve (12) months from the date of termination, plus an amount equal to his
target bonus under Section 4.01 of this Agreement for the year in which
termination occurred;
(iii) During the periods set forth in (i) and (ii) above, Executive shall be
entitled to participate in all benefits and allowances accorded to him prior to
the date of termination (except where such participation is prohibited by the
terms and conditions of any particular Plan, such as the 401(K) Plan) and to
continued vesting of all equity awards.


7.02 Executive may at any time give notice in writing to Interpublic specifying
a termination date not less than six (6) months after the date on which such
notice is given, in which event his employment hereunder shall terminate on the
date specified in such notice. Provided however, Interpublic may, at its option,
upon receipt of such notice determine an earlier termination date. During the
notice period, Executive will continue to be an employee, will assist
Interpublic in the transition of his responsibilities and will be entitled to
continue to receive base salary and to participate in all benefit plans for
which an employee at Executive's level is eligible, but not to receive any bonus
award that might otherwise be paid during that period except as otherwise
provided herein. Interpublic may require that Executive not come in to work
during the notice period. In no event, however, may Executive perform services
for any other employer during the notice period.


7.03 Notwithstanding the provisions of Section 7.01, Interpublic may terminate
the employment of Executive hereunder, at any time after the Commencement Date,
for Cause. For purposes of this Agreement, "Cause" means the following:
(i) Any material breach by Executive of any provision of this Agreement
(including without limitation Sections 8.01 and 8.02 hereof) upon notice of same
by Interpublic which breach, if capable of being cured, has not been cured
within fifteen (15) days after such notice (it being understood and agreed that
a breach of Section 8.01 or 8.02 hereof, among others, shall be deemed not
capable of being cured);




--------------------------------------------------------------------------------




(ii) Executive's absence from duty for a period of time exceeding fifteen (15)
consecutive business days or twenty (20) out of any thirty (30) consecutive
business days (other than on account of permitted vacation or as per-mitted for
illness, disability or authorized leave in accordance with Interpublic's
policies and procedures) without the consent of the Interpublic Board of
Directors;
(iii) The acceptance by Executive, prior to the effective date of Executive's
voluntary resignation from employment with Interpublic, of a position with
another employer, without the consent of the Interpublic Board of Directors;
(iv) Misappropriation by Executive of funds or property of Interpublic or any
attempt by Executive to secure any personal profit related to the business of
Interpublic (other than as permitted by this Agreement) and not fairly disclosed
to and approved by the Interpublic Board of Directors;
(v) Fraud, dishonesty, disloyalty, gross negligence, or willful misconduct on
the part of Executive in the performance of his duties as an employee of
Interpublic;
(vi) A felony conviction of Executive; or
(vii) Executive's engaging, during the term of employment, in activities which
are prohibited by federal, state, or local laws, or Interpublic's policy,
prohibiting discrimination or harassment based on age, sex, race, religion,
disability, national origin or any other protected category.


Upon a termination for Cause, Interpublic shall pay Executive his salary through
the date of termination of employment, and Executive shall not be entitled to
any bonus with respect to the year of termination, or to any other payments
hereunder.


ARTICLE VIII


Covenants


8.01 While Executive is employed hereunder by Interpublic he shall not, without
the prior written consent of Interpublic, which will not be unreasonably
withheld, engage, directly or indirectly, in any other trade, business or
employment, or have any interest, direct or indirect, in any other business,
firm or corporation; provided, however, that he may continue to own or may
hereafter acquire any securities of any class of any publicly-owned company.


8.02 Executive shall treat as confidential and keep secret the affairs of
Interpublic and shall not at any time during the term of employment or
thereafter, without the prior written consent of Interpublic, divulge, furnish
or make known or accessible to, or use for the benefit of, anyone other than
Interpublic and its subsidiaries and affiliates any information of a
confidential nature relating in any way to the business of Interpublic or its
subsidiaries or affiliates or their clients and obtained by him in the course of
his employment hereunder.


8.03 All records, papers and documents kept or made by Executive relating to the
business of Interpublic or its subsidiaries or affiliates or their clients shall
be and remain the property of Interpublic.


8.04 All articles invented by Executive, processes discovered by him,
trademarks, designs, advertising copy and art work, display and promotion
materials and, in general, everything of value conceived or created by him
pertaining to the business of Interpublic or any of its subsidiaries or
affiliates during the term of employment, and any and all rights of every nature
whatever thereto, shall immediately become the property of Interpublic, and
Executive will assign, transfer and deliver all patents, copyrights, royalties,
designs and copy, and any and all interests and rights whatever thereto and
thereunder to Interpublic.


8.05 During any period in which payments are being made to Executive pursuant to
Section 7.01 above (the “Severance Period”) and for a period of one (1) year
following either the end of the Severance Period or the termination of
Executive's employment hereunder for any reason, whichever is later, Executive
shall not: (a) directly or indirectly solicit any employee of Interpublic to
leave such employ to enter the employ of Executive or of any person, firm or
corporation with which Executive is then associated, or induce or encourage any
such employee to leave the employment of Interpublic or to join any other
company, or hire any such employee, or otherwise interfere with the relationship
between Interpublic and any of its employees or (b) directly or indirectly
solicit or handle on Executive's own behalf or on behalf of any other person,
firm or corporation, the event marketing, public relations, advertising, sales
promotion or market research business of any person or entity which is a client
of Interpublic, or to induce any such client to cease to engage the services of
Interpublic or to use the services of any entity or person that competes
directly with a material business of Interpublic, where the identity of such
client, or the client's need, desire or receptiveness to services offered by
Interpublic is known by Executive as a part of his employment with Interpublic.
In addition, during the Severance Period, Executive shall not accept any form of
employment (including as an advisor, consultant or otherwise) with an employer
that is in competition with the business of Interpublic. Executive acknowledges
that these provisions are reasonable and necessary to protect Interpublic's
legitimate business interests, and that these provisions do not prevent
Executive from earning a living.


8.06 If at the time of enforcement of any provision of this Agreement, a court
shall hold that the duration, scope or area restriction of any provision hereof
is unreasonable under circumstances now or then existing, the parties hereto
agree that the maximum duration, scope or area reasonable under the
circumstances shall be substituted by the court for the stated duration, scope
or area.


8.07 Executive acknowledges that a remedy at law for any breach or attempted
breach of Article VIII of this Agreement will be inadequate, and agrees that
Interpublic shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach.






--------------------------------------------------------------------------------




8.08 Executive represents and warrants that neither the execution and delivery
of this Employment Agreement nor the performance of Executive's services
hereunder will conflict with, or result in a breach of, any agreement to which
Executive is a party or by which he may be bound or affected, in particular the
terms of any employment agreement to which Executive may be a party. Executive
further represents and warrants that he has full right, power and authority to
enter into and carry out the provisions of this Employment Agreement.


ARTICLE IX


Arbitration


9.01 Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, including claims involving alleged legally protected rights,
such as claims for age discrimination in violation of the Age Discrimination in
Employment Act of 1967, as amended, Title VII of the Civil Rights Act, as
amended, and all other federal and state law claims for defamation, breach of
contract, wrongful termination and any other claim arising because of
Executive's employment, termination of employment or otherwise, shall be settled
by arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association and Section 12.01 hereof, and judgement upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in the city where
Executive customarily renders services to Interpublic. The prevailing party in
any such arbitration shall be entitled to receive attorney's fees and costs.
    
ARTICLE X


Assignment


10.01 This Agreement shall be binding upon and enure to the benefit of the
successors and assigns of Interpublic. Neither this Agreement nor any rights
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void.


ARTICLE XI


Agreement Entire


11.01 This Agreement constitutes the entire understanding between Interpublic
and Executive concerning his employment by Interpublic or any of its parents,
affiliates or subsidiaries and supersedes any and all previous agreements
between Executive and Interpublic or any of its parents, affiliates or
subsidiaries concerning such employment, and/or any compensation or bonuses.
Each party hereto shall pay its own costs and expenses (including legal fees)
incurred in connection with the preparation, negotiation and execution of this
Agreement. This Agreement may not be changed orally.
    
ARTICLE XII


American Jobs Creation Act


12.01 This Agreement shall be construed, administered and interpreted in
accordance with a good-faith interpretation of section 409A of the Internal
Revenue Code and Section 885 of the American Jobs Creation Act of 2004. If
Interpublic or Executive determines that any provision of this Agreement is or
might be inconsistent with such provisions (including any administrative
guidance issued thereunder), the parties shall agree to such amendments to this
Agreement as may be necessary or appropriate to comply with such provisions.


ARTICLE XIII


Applicable Law
13.01 The Agreement shall be governed by and construed in accordance with the
laws of the State of New York.


THE INTERPUBLIC GROUP OF COMPANIES, INC.




By: /s/ Timothy Sompolski
Timothy Sompolski
Executive Vice President,
Chief Human Resource Officer




/s/ Christopher F. Carroll
Christopher F. Carroll




